Citation Nr: 1506275	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for avascular necrosis of the right hip as secondary to service-connected sinusitis.  

2.  Entitlement to service connection for avascular necrosis of the left hip as secondary to service-connected sinusitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on periods of active duty that ended in April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file include the transcript from the June 2013 hearing as well as VA clinical records dated from June 2003 to July 2004 and February 2006 through February 2012 that are documented to have been reviewed by the RO in the April 2012 statement of the case.  The documents in the Virtual VA file otherwise are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file reflects congressional correspondence but no other information pertinent to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The central contention in this case, to include in sworn testimony to the undersigned at the June 2013 hearing, is that the Veteran developed avascular necrosis of each hip as a result of corticosteroids taken for his service-connected sinusitis, thereby warranting entitlement to service connection for such disability as secondary to sinusitis.  The service treatment reports (STRs) document treatment for sinusitis in September 2003 with the corticosteroid prednisone.  The remaining STRs and post-service evidence of record reflect continuing treatment for sinusitis and the prescription of antibiotics, but do not appear to reflect significant, if any, further treatment with steroids.  

A May 2011 statement from a private physician who has performed surgery for the Veteran's avascular necrosis supporting his assertion that this condition was the result of steroid usage was received in June 2011.  Also submitted in November 2011 was an extract from the Mayo Clinic noting that taking "high doses" of corticosteroids for "long periods of time" was one of the two most common risk factors in the development of avascular necrosis.   

Weighing against the Veteran's claim is an April 2012 opinion by a VA nurse practitioner finding it was less likely than not that the Veteran's avascular necrosis of the hips was "directly" related to service or the service-connected sinusitis.  However, this opinion only addressed whether a hip disability was a result of the use of corticosteroids for sinusitis and did not specifically address the matter of whether the avascular necrosis of the hip has been aggravated by the Veteran taking corticosteroids for sinusitis.  38 C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439, 448 (1995).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of this precedent, the Board finds that the April 2012 opinion would not likely withstand judicial review; as such, the AOJ will be directed to obtain an addendum opinion from, to the extent possible, the nurse practitioner who examined the Veteran in April 2012 that specifically addresses whether the Veteran's avascular necrosis of the hips has been aggravated by corticosteroids taken (either in or post service) for sinusitis so as to fulfill the duty to assist the Veteran.  Id; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the complete record, to include a copy of this remand, to the VA nurse practitioner who conducted the April 2012 VA examination.  If this clinician is unavailable, forward the claims file to another medical professional to obtain the requested opinion.  Based on review of the evidence contained therein, the clinician should specifically offer a response as to whether the Vetean's avascular necrosis of the hips was caused or aggravated (worsened beyond natural progression) by corticosteroids taken, either in or post service, for sinusitis.  If aggravation is found, the clinician should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record.  To the extent the opinion is negative to the Veteran, the reasons for rejecting the positive May 2011 private medical opinion are to be set forth in detail by the clinician. 

2.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal based on the entirety of the evidence of record.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




